 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT MIDDLETON,                                  No. 1:19-cv-01747-DAD-JLT
12                       Plaintiff,
13            v.                                         ORDER GIVING EFFECT TO
                                                         STIPULATION, SUBMITTING ACTION TO
14    HALIBURTON ENERGY SERVICES,                        ARBITRATION, AND STAYING ACTION
      INC.,
15                                                       (Doc. No. 10)
                         Defendant.
16

17

18          On March 27, 2020, the parties to this action filed a stipulation, notifying the court that

19   they had agreed to dismiss all pending claims except for plaintiff’s seventh cause of action

20   brought under the California Private Attorneys General Act, California Labor Code § 2699, and

21   to resolve those claims in arbitration. (Doc. No. 10 at 2.) The parties have also stipulated and

22   agreed that plaintiff will pursue his claims on an individual basis only in arbitration pursuant to

23   the terms of the Halliburton Dispute Resolution Program. (Id.) The parties have further

24   stipulated to a stay of this action during the pendency of that arbitration and have requested the

25   court to reserve jurisdiction of plaintiff’s seventh cause of action under PAGA, with disposition

26   of that claim to take place after the arbitration of plaintiff’s other claims is completed. (Id.) In

27   addition, the parties have stipulated that, as of March 27, 2020, plaintiff’s first amended

28   complaint has not been served pursuant to Federal Rule of Civil Procedure 4 and, therefore, no
                                                         1
 1   responsive pleading is required from Halliburton. (Id.)

 2          Pursuant to the parties’ stipulation, and good cause appearing, the court orders as follows:

 3          1.     This action shall be stayed during the pendency of the arbitration conducted

 4                 pursuant to the terms of the Halliburton Dispute Resolution Program, and all dates

 5                 currently scheduled in this action, including the April 28, 2020 Initial Scheduling

 6                 Conference, are vacated;

 7          2.     The parties will notify the court of the conclusion of the arbitration within 30 days

 8                 following the issuance of the arbitrator’s decision; and

 9          3.     The court retains jurisdiction over plaintiff’s seventh cause of action brought under

10                 PAGA.

11   IT IS SO ORDERED.
12
        Dated:     March 30, 2020
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
